ORDER
Richard Williams appeals his conviction for driving while intoxicated third offense under § 577.010, RSMo 2000. He raises one point that the State improperly commented on his failure to testify. We affirm. Rule 30.25(b).
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.